Citation Nr: 1715307	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a testicular condition.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicides.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from March 1971 to December 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2015, the Board remanded the matter to obtain a VA examination as well as VA and private treatment records pertaining to the Veteran's claimed testicle condition and bilateral peripheral neuropathy of the lower and upper extremities.  That has been accomplished to the extent possible, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's testicular condition was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

2.  The Veteran does not have left upper extremity peripheral neuropathy.

3.  The Veteran does not have left upper extremity peripheral neuropathy.

4.  The Veteran served on active duty in the Republic of Vietnam during the relevant period.

5.   The Veteran's right and left lower extremity peripheral neuropathy did not become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide, and presumption of exposure to herbicides is not presumed.

6.  The Veteran's left lower extremity peripheral neuropathy was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability, including exposure to herbicide.

7.  The Veteran's right lower extremity peripheral neuropathy was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability, including exposure to herbicide.


 CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a testicular condition have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In August 2010, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including for claims based on exposure to herbicides.  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's VA treatment records have been secured.  Pursuant to the Board's January 2015 remand decision, the RO sent the Veteran a letter requesting the names and addresses of the Veteran's private physicians in effort to obtain outstanding treatment records.  See April 2015 letter titled "What Do We Still Need From You?"  The record reflects that the RO did not receive a response from the Veteran.  As a result, private treatment records have not been received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
  
Unfortunately, despite multiple attempts by the RO, the Veteran's service treatment records (STRs) are unavailable.  In November 2011, the RO issued a memorandum formally finding that the Veteran's STRs were unavailable.  See November 2011 Formal Finding on the Unavailability of Federal Records.  The memorandum certifies that all procedures to obtain the STRs for the Veteran were followed correctly, but the records have not been located.  The memorandum concluded that further attempts at locating the STRs would be futile.  In this regard, the Board finds that further efforts to obtain such records are not warranted.  See 38 C.F.R. 3.159 (c)(2) (2016).

In addition, the Veteran was afforded VA medical examinations in March 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records and physical examination of the Veteran.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination and treatment records, has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include early onset peripheral neuropathy.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. 
§ 3.309.  For the presumption to apply, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide.  38 C.F.R. § 3.307(a)(6)(ii).  A rating of 10 percent corresponds to, in relevant part, mild incomplete paralysis of the sciatic nerve or mild incomplete paralysis of the posterior tibial nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8525 (2016).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 
 service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. 
 § 3.307(a)(6)(iii).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis - Testicular Condition

The Veteran contends that he has a testicular condition resulting from his active duty service.

In September 2010, the Veteran underwent a VA examination to evaluate his testicular condition.  See September 2010 Genitourinary Examination.  According to the examiner, the Veteran had a right hydrocele.  The examiner also noted erectile dysfunction (ED) of unknown etiology.  A testicle examination was reportedly normal.

The Veteran underwent another VA examination in March 2015.  Similarly, the examiner noted the presence of a right hydrocele as well as ED.  See March 2015 Male Reproductive System Conditions Disability Benefits Questionnaire.  The examiner quoted the Veteran as stating that enlargement of the right hemiscrotum began about 10 years prior.  Id.  According to the examiner, the Veteran also reported that, following the September 2010 VA examination, he saw a private urologist who also noted the right hydrocele, but did not offer him surgery.  Id.  The examiner concluded that the Veteran's testicular condition was less likely than not incurred in or caused by service because the Veteran's symptoms only began about 10 years ago, many years after his 1973 release from active duty.

Upon review of the evidence of record, the Board finds that the Veteran's testicular condition is not related to his service.  While the March 2015 VA examination found a current testicular condition, it did not find any nexus between the Veteran's service and the testicular condition because they were too remote in time.  There is no reason to doubt the credibility of the examiner.  Furthermore, there is no competent evidence of record that places the onset testicular condition during the Veteran's period of service.  See January 2004 to July 2013 VA treatment records.  Therefore, based upon the competent medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for his testicular condition.

Analysis - Peripheral Neuropathy

The Veteran further contends that he has bilateral upper and lower extremity peripheral neuropathy.  Specifically, the Veteran contends that his claimed neuropathy is the result of exposure to herbicides during his service in Vietnam.  

According to his available military personnel records, the Veteran received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  See DD Form 214, Certificate of Release or Discharge from Active Duty.  

In March 2015, the Veteran submitted to a VA examination to evaluate his claimed bilateral lower and upper extremity peripheral neuropathy.  See March 2015 Peripheral Nerves Conditions Disability Benefits Questionnaire.  According to the examiner, the Veteran reported experiencing burning pain in the soles accompanied by a tingling sensation about 5 to 10 years ago.  Id.  The Veteran also reported having nocturnal leg cramps.  Id.  In his report, the examiner noted moderate intermittent pain in the right and left lower extremities, mild parethesias and/or dysesthesias of right upper extremity, moderate parethesias and/or dysesthesias of the right and lower extremities, and mild numbness of the right and lower extremities.  In addition, the examiner noted that the Veteran's upper extremity nerves and radicular groups were normal.  In contrast, the examiner noted mild incomplete paralysis of the Veteran's right and left sciatic and posterior tibial nerves.  The examiner also noted pigmentary changes as well as decreased sensation in the lower leg and ankle and no sensation at all in the feet and toes.

The examiner diagnosed the Veteran with peripheral neuropathy in the lower extremities and determined that the condition was less likely than not incurred in or caused by service.  See March 2015 Peripheral Nerves Conditions Disability Benefits Questionnaire.  In his reasoning, the examiner stated that the Veteran's lower extremity peripheral neuropathy was most likely due to peripheral vascular disease (PVD) of the lower extremities, which produced stasis and pigmentary changes in the ankles.  In addition, the examiner reasoned that the Veteran's lower extremity peripheral neuropathy could not be attributed to herbicide exposure because he experienced localized symptoms more than 30 years after exposure.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds, first, that the preponderance of the evidence is against the Veteran's claims of service connection for right and left upper extremity peripheral neuropathy.  There is no competent medical evidence of record of a diagnosis for right or left upper peripheral neuropathy.  There is also no reason to doubt the credibility March 2015 VA examiner.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of a current disability, the analysis ends, and the claims for service connection for right and left upper extremity peripheral neuropathy cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board further finds that the Veteran's right and left lower peripheral neuropathy is not related to his service.  The Board acknowledges the Veteran's service decorations as sufficient evidence of his service in the Republic of Vietnam during the relevant period under 38 C.F.R. § 3.307(a)(6)(iii).  However, according to the Veteran's statements during the March 2015 examination, the Veteran's symptoms began more than 30 years after his discharge from active duty.  For the presumption of exposure to herbicides to apply, the Veteran's symptoms must have begun within one year after the date of last exposure to herbicide.  See  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran was discharged from active duty service in December 1973.  There is no evidence of record indicating complaints of symptoms or findings of peripheral neuropathy in the year following the Veteran's discharge.  As such, the presumption does not apply.

Regardless, the Board must also consider the Veteran's service connection claim under general direct service connection regulations.  See 38 C.F.R. § 3.303.  The March 2015 VA examination regarding the Veteran's peripheral nerves establishes current diagnoses of right and left lower extremity peripheral neuropathy.  However, the March 2015 VA examiner concluded that the Veteran's lower extremity peripheral neuropathy was due to PVD of the lower extremities based on objective findings of stasis and pigmentary changes in the ankles.  The examiner also indicated that, due to the long period of time since the Veteran's discharge from service, his neuropathy could not be due to herbicide exposure.  There is no evidence to doubt the examiner's credibility.  Furthermore, the examiner's opinion is uncontroverted by the competent evidence of record.  Therefore, based on the competent medical evidence of record, the Board finds that the Veteran is not entitled to service connection for his right and left lower extremity neuropathy.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a testicular condition and bilateral upper and lower extremity peripheral neuropathy, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a testicular condition is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


